In consolidated negligence actions to recover damages for wrongful death, personal injuries, etc., plaintiffs Merendino appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County, entered February 28, 1975, as, after a jury trial, is in favor of defendant-respondent Nicholas Leone and against them. Judgment affirmed insofar as appealed from, with costs. There was no reversible error committed during the course of the trial and there were questions of fact which were properly submitted to the jury. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.